[Cite as State v. Howard, 2020-Ohio-5072.]

                       IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                 :   APPEAL NOS. C-190451
                                                               C-190452
      Plaintiff-Appellee,                      :   TRIAL NOS. B-1804688
                                                               B-1900273
      vs.                                      :

MICHAEL HOWARD                                 :
                                                     O P I N I O N.
      Defendant-Appellant.                     :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: October 28, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Law Office of Angela Glaser, and Angela Glaser, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   Defendant-appellant Michael Howard was charged with two counts of

rape (oral and anal), and one count of felonious assault with a sexual motivation

specification (failure to disclose his HIV status). At the conclusion of Howard’s trial,

the jury found Howard guilty of oral rape and felonious assault, but acquitted him of

anal rape and the sexual-motivation specification.

       {¶2}   Howard has presented six assignments of error for our review. He

argues that (1) the trial court erred when it allowed the state to introduce testimony

that he refused to speak to police; (2) the trial court erred when it allowed the state’s

expert witness to render expert opinions without providing the defense with a

Crim.R. 16(K) expert report; (3) he was denied the effective assistance of counsel as

guaranteed by Article I, Section 10 of the Ohio Constitution and the Sixth

Amendment to the United States Constitution; (4) the trial court erred when it

permitted the state to play a recording of his entire interview with police for the jury;

(5) the trial court erred in failing to merge the felonious-assault conviction with the

rape conviction at sentencing; and (6) his conviction for rape was based upon

insufficient evidence.

       {¶3}   We hold that the state’s failure to provide the defense with an expert-

witness report compliant with Crim.R. 16(K) denied Howard a fair trial. Accordingly,

Howard’s convictions for rape and felonious assault must be reversed, and the cause

remanded for a new trial.




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS


                               Factual Background


        {¶4}    Ira Thompson testified that he met Howard in 2008. That same year,

the two engaged in a consensual sexual act in which Thompson performed fellatio on

Howard.        Thompson described Howard’s conduct during that encounter as

“aggressive,” and testified that Howard placed his hand on the back of Thompson’s

head during the fellatio act. The two men ran into each other again in September

2017, when they began working together at the same call center. Thompson testified

that on September 28, 2017, Howard asked Thompson for a ride home in exchange

for $10 in gas money.        Thompson agreed.     When they arrived at Howard’s

apartment, Thompson went inside. Thompson testified that once in the apartment,

Howard changed into “silky pajama pants” and a t-shirt, and sat on the couch and

“beckoned” Thompson to sit by him. Thompson resisted at first, but eventually sat

down.    After talking about work for a few minutes, Howard put his hand on

Thompson’s thigh and tried to kiss him.

        {¶5}    Thompson testified that he said “man, gone,” as in “stop,” and moved

Howard’s hand off his thigh.      Howard became angry and mounted Thompson,

straddling him and restraining his hands while trying to kiss him.       Thompson

testified that he yelled “stop” and kept moving his head side to side to avoid

Howard’s attempts to kiss him, but Howard grabbed him by the throat. Howard

undressed him, bit him on his chest and neck, and “sucked” on his nipple.

Thompson continued to fight and say “stop” and “no” while Howard pulled

Thompson’s pants and underwear off, ripping his underwear in the process.

Thompson testified that Howard performed fellatio on him, and put his tongue and




                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



finger into Thompson’s anus. Howard then grabbed him by the neck and pushed

him into the bedroom.

       {¶6}   Thompson testified that once in the bedroom, Howard pushed him

onto the bed, straddled him, and grabbed lubricant and “massag[ed]” Thompson’s

penis. Howard then inserted Thompson’s penis into his anus. Thompson testified

that Howard choked him, and then grabbed Thompson’s lower jaw, forced his mouth

open, and “jabbed” his penis into Thompson’s mouth several times. Thompson

gagged, and Howard ejaculated onto his face, neck, and chest. He testified that

Howard told him, “The only reason why I did it is because you challenged me. Now

run home and tell your dude what I just did.”

       {¶7}   Thompson left the apartment. He went to a gas station and bought

cigarettes, and then went home because his husband needed the car to get to work.

Thompson testified that he did not tell his husband about the alleged rape. Once his

husband left, Thompson laid in bed and called the suicide hotline because he felt like

he wanted to kill himself. A while later, a friend called and could tell something was

wrong, so she came over. Thompson told her what happened and she convinced him

to call the police. Thompson testified that Howard never told him that he was HIV

positive, and that he did not know until he came to court.

       {¶8}   On cross-examination, Thompson confirmed that he told detectives

that Howard had choked him multiple times, and hard enough to make him light-

headed and partially block his airway. Thompson testified that when he went to the

hospital he could see marks on his neck from the choking, but admitted that his

husband did not notice any marks.




                                                4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}   Howard testified in his own defense at trial. Howard admitted to

having sexual contact with Thompson, but claimed that it was consensual. Howard

also claimed that prior to the two having sex, Thompson knew that Howard was HIV

positive.

       {¶10} Howard testified that Thompson had agreed to give him a ride home,

but denied agreeing to pay for the ride. When they arrived at his home, Thompson

asked if he could come in and use the restroom, and Howard said “yes.” Howard

testified that they sat on the couch and talked, including about Howard’s HIV

diagnosis. Howard testified that he is HIV positive, but “untransmittable.” Dr. Kay

Johnson, Howard’s treating physician, testified that although Howard is HIV

positive, his levels are low and he cannot transmit the virus.

       {¶11} Howard testified that as he and Thompson were sitting on the couch,

they started kissing. He described the encounter as “mutual” and “passionate.” They

pulled each other’s pants down and Thompson performed fellatio on him. Howard

testified that “in the heat of the moment and the passion” he put his hand on

Thompson’s head and “push[ed] in.” Thompson then sat back on the couch, and

Howard started “licking on [Thompson], like, on his nipples, sucking on his nipples.

And I was sucking on his right hip, like – as in like a passion mark. And I left a

passion mark.” He then performed fellatio on Thompson. He testified that they

moved to the bedroom, where Thompson anally penetrated him from behind. Then,

Thompson laid on his back on the bed and Howard got on top of him. He testified

that Thompson ejaculated inside of him and he ejaculated onto Thompson’s chin and

chest. Howard denied putting his penis into Thompson’s mouth in the bedroom.




                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} Howard admitted that at the time of the encounter, he was

approximately 70 pounds heavier than Thompson, but he testified that at no point

during the encounter did Thompson ever tell him “no,” scream, kick, or scratch him.

He denied ever holding Thompson down, choking him, prying his mouth open, or

ripping his underwear. He testified that when Thompson left he did not see any

injuries on Thompson, and he seemed “perfectly fine.”

       {¶13} Cincinnati Police Detective William Wolner, along with another

detective, interviewed Howard after his arrest. An audio recording of the interview

was played during trial, but the quality is poor and at times indecipherable.

       {¶14} Wolner testified that there were multiple inconsistencies in Howard’s

story and that he had failed to disclose certain information during the interview.

Although Howard disclosed that he and Thompson had been romantically involved

in 2008, he said nothing about Thompson performing fellatio on him, and instead

stated that they had only kissed. Wolner testified that Howard initially stated that he

could not get an erection due to erectile dysfunction from diabetes, but admitted

later in the interview that he could get “semi-erect” and ejaculate. Howard initially

described the encounter as “passionate” and “mutual,” but after being confronted

with evidence of redness and bruising to Thompson’s mouth and throat, he admitted

to pushing Thompson’s head down onto his penis and stated that it could have been

“a little rough” for Thompson. Wolner testified that Howard initially did not say

anything about biting Thompson, but after being confronted with evidence of the

mark on Thompson’s hip, he admitted to “nibbling” on Thompson. Finally, Wolner

testified that Howard did not tell him during the interview that he was HIV positive.

Wolner later learned that Howard was HIV positive after listening to a jail call.




                                              6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶15} Teara Shuck is a registered nurse and certified “Sexual Assault Nurse

Examiner” (“SANE”). At trial, she was qualified as an expert witness in “sexual

assault examinations.” She performed a sexual assault examination of Thompson,

and recorded her observations in a report admitted at trial (“SANE Report”). Shuck

testified that Thompson reported tenderness when she palpated his neck, and she

observed a bruise on Thompson’s hip where he had reported being bitten.

       {¶16} Shuck notated in her SANE Report that there was bruising and redness

to the lateral walls of Thompson’s throat and the back of his mouth. Photographs of

the apparent injuries were admitted as evidence, but Shuck testified that the

photographs do not show the injuries very well because she had trouble getting a

good photograph due to shadows in the mouth. She testified that the bruising and

redness “is consistent with [Thompson’s] narrative history of * * * a penis being

forced into his mouth. And this is consistent with forceful penetration.” She further

testified that the bruising and redness were consistent with blunt force trauma and

were not the result of illness.

       {¶17} Shuck testified that she could not say whether the forceful penetration

was consensual. She admitted that there were no bite marks, bruises, or signs of

redness on Thompson’s neck or chest, but testified that the appearance of bite marks

can vary from person to person due to how their skin reacts. She testified that

depending on the force, pressure, position, and whether a patient has a bleeding

disorder, choking may not result in a physical mark on the skin, and that it would not

be unusual to not find marks on a victim’s neck even though the victim reported

being choked.      Shuck also testified that there was no evidence of injury to

Thompson’s anus or genitals.




                                              7
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶18} Devonie Herdeman is a forensic scientist at the Ohio Bureau of

Criminal Investigation (“BCI”).      She analyzed Thompson’s underwear for the

presence of DNA. She testified that trace amounts of semen were recovered from

Thompson’s underwear, but were consistent only with Thompson’s DNA.               She

testified that Howard’s DNA was present only in the “non-sperm fractions” of

samples taken from Thompson’s underwear.

                              Sixth Assignment of Error


       {¶19} For ease of discussion, we will discuss Howard’s assignments of error

out of order. Howard fashions his sixth assignment of error as a challenge to the

sufficiency of the evidence supporting his convictions, but he does not present any

argument as to how his convictions were based upon insufficient evidence. Instead,

he discusses why his rape conviction was against the manifest weight of the evidence.

       {¶20} This court is limited to determining the merits of any appeal “on the

assignments of error set forth in the briefs * * * to receive consideration on appeal,

trial court errors must be raised by assignment of error and must be argued and

supported by legal authority and citation to the record.” (Citation omitted.) State v.

Harris, 2017-Ohio-5594, 92 N.E.3d 1283, ¶ 43 (1st Dist.); App.R. 16(A)(7). Thus,

Howard has forfeited any argument regarding the sufficiency of the evidence

supporting his convictions.

       {¶21} Since we hold that Howard is entitled to a new trial under his second

assignment of error, his argument that his rape conviction was against the manifest

weight of the evidence is moot. See State v. Smith, 2019-Ohio-3257, 141 N.E.3d 590,

¶ 26 (1st Dist.). Howard’s sixth assignment of error is overruled in part and rendered

moot in part.


                                             8
                       OHIO FIRST DISTRICT COURT OF APPEALS



                          Second Assignment of Error

       {¶22} In his second assignment of error, Howard contends that the trial

court erred when it allowed Shuck to render expert opinions without providing the

defense with an expert report.

       {¶23} We review the admission of expert testimony for an abuse of

discretion. State v. Hall, 1st Dist. Hamilton Nos. C-170699 and C-170700, 2019-

Ohio-2985, ¶ 9.

       {¶24} Crim.R. 16(K) requires that an expert witness prepare a “written report

summarizing the expert witness’s testimony, findings, analysis, conclusions, or

opinion, and shall include a summary of the expert’s qualifications.” The report

must be turned over to the other side “no later than twenty-one days prior to trial.”

Crim.R. 16(K). “Failure to disclose the written report to opposing counsel shall

preclude the expert’s testimony at trial.” Id.; State v. Boaston, Slip Opinion No.

2020-Ohio-1061, ¶ 1.

       {¶25} As discussed by this court in Hall, the purpose of Crim.R. 16(K) is to

avoid “trial by ambush.” Hall at ¶ 11. In the context of a criminal prosecution,

Crim.R. 16(K) provides the defense “an opportunity to challenge the expert’s

findings, analysis, or qualifications, possibly with the support of an adverse expert

who could discredit the opinion after carefully reviewing the written report.” Id.,

quoting State v. Fetty, 11th Dist. Portage No. 2011-P-0091, 2012-Ohio-6127, ¶ 36.

       {¶26} The court qualified Shuck as an expert witness and admitted as

evidence the SANE Report and photographs of the apparent redness and bruising to

Thompson’s throat and mouth.       During her direct examination of Schuck, the

prosecutor stated, “So we talked about two specific physical injuries after you went




                                             9
                     OHIO FIRST DISTRICT COURT OF APPEALS



through your exam. And I would like to ask you your opinions about those injuries.”

The prosecutor asked Shuck whether she was able to formulate an opinion as to the

redness and bruising to the mouth and the back of the throat. Shuck testified, “It is

consistent with [Thompson’s] narrative history of * * * a penis being forced into his

mouth. And this is consistent with forceful penetration.” The prosecutor then asked,

“And what do you base—so do you have an expert opinion about what is reflected to

the injury in the back of the victim’s throat?” Defense counsel objected, and the

following exchange occurred at sidebar:

     Defense counsel: We object to her indicating based on her expert status

     that she is – that she has an opinion that is a forceful penetration because

     that’s not reflected anywhere in her record. So we have not had an

     opportunity to arrive with any expert of our own whether or not that is, in

     fact, forceful penetration. She – obviously, there is no report indicating

     that that would be her testimony.

     The court: Okay. Response?

     Prosecutor: I believe that the witness is qualified to render an opinion of

     this nature based on her training and her experience. And that is the

     point of her testimony at trial.

     The court: I’m going to overrule the objection on the basis that she can

     say, and did say that it is consistent with what was reported and what was

     reported contained in the notes. She is not stating definitively that was

     the cause, only that it’s consistent – that the bruising is consistent with

     forceful penetration. So the objection is noted but overruled.




                                             10
                     OHIO FIRST DISTRICT COURT OF APPEALS



     Defense counsel: To the extent that she would say that it’s her scientific

     expert opinion that it was, that –

     The court: Then it would be sustained.

       {¶27} Howard contends that the following opinions rendered by Shuck were

expert testimony: (1) that the bruising and redness in Thompson’s mouth and throat

were consistent with his narrative and forceful penetration; (2) that the bruising and

redness were consistent with blunt force trauma and were not the result of illness;

(3) that the appearance of bite marks can vary person to person because people’s

skin reacts differently; and (4) that choking may not always result in a physical

manifestation such as a mark on the skin or redness.

       {¶28} The state concedes that that Shuck’s opinions were not included in the

SANE Report. Instead, it argues that although Shuck was qualified as an expert, her

testimony was not expert testimony, but rather lay testimony admissible under

Evid.R. 701. Therefore, we must first determine whether Shuck’s testimony was

expert or lay testimony.

       {¶29} In State v. Lavender, 2019-Ohio-5352, 141 N.E.3d 1000, ¶ 94 (1st

Dist.), this court identified an expert witness as one who is “qualified by knowledge,

skill, experience, training, or education to provide a scientific, technical, or other

specialized opinion about the evidence or a fact issue.” Id. at ¶ 95, quoting State v.

Fread, 12th Dist. Butler No. CA2013-03-045, 2013-Ohio-5206, ¶ 14. A lay witness is

restricted to “giving an opinion or making an inference that (1) is based on firsthand

knowledge, and (2) is helpful in clarifying the testimony or in determining facts.” Id.

“The distinction between lay and expert-witness opinion testimony is that lay

testimony results from a process of reasoning familiar in everyday life, while expert




                                              11
                     OHIO FIRST DISTRICT COURT OF APPEALS



testimony results from a process of reasoning that only specialists in the field can

master.” Lavender at ¶ 95, citing State v. McKee, 91 Ohio St.3d 292, 297, 744 N.E.2d

737 (2001), fn. 2.


       {¶30} Shuck testified regarding her education and experience, including that

she had conducted over 400 sexual-assault examinations, and was recognized by the

court as an expert witness. Although a lay person is arguably capable of making a

connection between bruising and redness and forceful penetration, Shuck’s notes in

the SANE Report do not indicate the extent or severity of the bruising and redness,

and Shuck testified that she could not have “confirmed” the injuries based solely on

the photographs of the apparent bruising and redness. Therefore, the jury was asked

to rely on Shuck’s personal observations and her opinion that the severity of the

bruising and redness led her to conclude that it was “consistent with” Thompson’s

narrative of “a penis being forced into his mouth * * * forceful penetration,” and

“blunt force trauma.” This “consistent with” testimony went beyond a lay person’s

knowledge—it resulted from Shuck’s expertise in sexual assault examinations.


       {¶31} Shuck rendered further expert testimony when she ruled out illness as

a source of the bruising and redness, opined that the manifestation of bite marks on

skin vary from person to person, and stated that choking may not result in a mark on

the neck.

       {¶32} The court overruled defense counsel’s objection on the basis that

Shuck testified that the injuries were consistent with Thompson’s narrative and

forceful penetration, and not that the injuries were definitively caused by forceful

penetration. However, expert testimony is often stated in terms of whether an injury

or a behavior is “consistent with.” See, e.g., State v. Stowers, 81 Ohio St.3d 260, 261,


                                              12
                     OHIO FIRST DISTRICT COURT OF APPEALS



690 N.E.2d 881 (1998) (court held that an expert witness’s testimony that the

behavior of an alleged child victim of sexual abuse is consistent with behavior

observed in sexually abused children was admissible as expert testimony).

       {¶33} Having determined that Shuck’s testimony was expert testimony and

that the state failed to comply with Crim.R. 16(K), we must now determine whether

the error was harmless. See Boaston, Slip Opinion No. 2020-Ohio-1061, at ¶ 60.

       {¶34} Crim.R. 52(A) provides, “Any error, defect, irregularity, or variance

which does not affect substantial rights shall be disregarded.”       In order for a

defendant’s substantial rights to be prejudiced by an error, the error “must have

affected the outcome of the [trial] court proceedings.” Boaston at ¶ 62, quoting State

v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 7.

       {¶35} This requires a three-part analysis:

     First, it must be determined whether the defendant was prejudiced by the

     error, i.e., whether the error had an impact on the verdict. Second, it must

     be determined whether the error was not harmless beyond a reasonable

     doubt. Lastly, once the prejudicial evidence is excised, the remaining

     evidence is weighed to determine whether it establishes the defendant’s

     guilt beyond a reasonable doubt.

(Citations omitted.) Boaston at ¶ 63, quoting State v. Harris, 142 Ohio St.3d 211,

2015-Ohio-166, 28 N.E.3d 1256, ¶ 37.

       {¶36} Howard likens his case to Hall, 1st Dist. Hamilton Nos. C-170699 and

C-170700, 2019-Ohio-2985, where in a case involving child sexual abuse, the trial

“hinged on a credibility battle between the defendant and his accusers.” Id. In Hall,

the state qualified Detective Jane Noel as an expert in investigating child abuse and




                                             13
                      OHIO FIRST DISTRICT COURT OF APPEALS



neglect, but failed to provide an expert report as required by Crim.R. 16(K). Id. at ¶

12. This court held that it was not harmless error to admit the expert witness’s

testimony where the testimony improperly bolstered the credibility of the victims

and the state’s medical expert witness.

       {¶37} In its harmless-error analysis, first the court determined that Hall was

prejudiced by Noel’s testimony because Noel was presented as an “accomplished

expert,” the state emphasized Noel’s testimony throughout closing argument, and

her testimony bolstered the victims’ testimony where the “state’s entire case hinged

on the credibility of the victims.” Id. at ¶ 21-22. Also, the court noted that the

“weight that expert testimony carries with the jury is fundamentally different than

that of lay testimony,” and “countering such testimony requires unique

considerations, of which defense counsel was deprived in this instance.” Id. at ¶ 23.

       {¶38} Second, the court determined that the error was not harmless beyond

a reasonable doubt. “Noel’s testimony bolstered the children’s testimony by lending

it credibility in a case without any physical evidence against the defendant, thus

likely impacting the jury’s verdict.” Id. at ¶ 24. The court also highlighted that the

defendant was acquitted on multiple of the 12 counts against him; “this is not the

prototypical case where evidence of guilt is strong, and we can have confidence that

the error did not impact the outcome.” Id.

       {¶39} Finally, the court excised Noel’s testimony and reviewed the strength

of the remaining evidence. Id. at ¶ 25. The case depended on who the jury found

more credible—Hall or the victims. Id. Thus, the “admission of Detective Noel’s

expert testimony likely colored the jury’s ability to properly weigh the credibility of

the witnesses.” Id.




                                             14
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶40} Turning to the present case, we must first decide whether Howard was

prejudiced by the inclusion of Shuck’s testimony.       Since Howard admitted to

“nibbling” on Thompson and leaving a “passion mark” on his hip, Shuck’s testimony

regarding the manifestation of bite marks did not prejudice Howard, and so was

harmless.

       {¶41} The state contends that Shuck’s remaining expert opinions did not

prejudice Howard because he admitted that the encounter with Thompson may have

been “a little rough,” and admitted that he “pushed” Thompson’s head onto his penis

while Thompson performed fellatio on him in the living room.

       {¶42} The problem with the state’s argument is that Thompson denied ever

performing fellatio on Howard in the living room. Rather, the charge of oral rape was

based on Thompson’s testimony that after the anal sex in the bedroom, Howard

forced Thompson’s mouth open and forcefully “jabbed” his penis into his mouth

several times. Howard denied ever putting his penis in Thompson’s mouth in the

bedroom.

       {¶43} Shuck was presented as an expert witness with extensive training and

experience in conducting sexual-assault examinations, including having conducted

over 400 such examinations.      Similar to Hall, the case hinged on a credibility

determination between Howard and Thompson. The jury acquitted Howard of anal

rape (for which Shuck did not testify as to any physical injuries), and convicted him

of oral rape (for which Shuck testified that Thompson had injuries to his throat and

mouth consistent with “having a penis forced into his mouth,” forceful penetration,

and blunt force trauma).




                                            15
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶44} Shuck testified that the pictures of the bruising and redness to the

throat and mouth do not accurately reflect the extent of the injuries. She even

testified that she would not have been able to “confirm” the injuries based on the

photos alone. This makes her “consistent with” testimony even more impactful—the

jury was asked to rely on her visual findings in order to appreciate the extent of the

bruising and redness in Thompson’s throat.

       {¶45} Thompson testified that Howard choked him multiple times, and hard

enough to partially block his airway and cause him to become light-headed. Shuck’s

testimony regarding the lack of marks on Thompson’s neck helped explain why

Thompson’s husband did not notice any marks on his neck when Thompson came

home, and why Shuck did not observe any marks on Thompson’s neck during her

examination.

       {¶46} In closing, the state emphasized Shuck’s testimony that the injuries to

the mouth and throat were the result of blunt force trauma, were consistent with

Thompson’s story, and could not have been caused by illness. The prosecutor stated,

“There is physical evidence that matches Mr. Thompson’s version of events.”

       {¶47} Also, as defense counsel pointed out in his sidebar conversation with

the trial judge regarding his objection, he was not put on notice that Shuck would

testify that the bruising and redness in the throat were “consistent with forceful

penetration” and Thompson’s narrative, and so he was unable to effectively counter

Shuck’s testimony. See Hall, 1st Dist. Hamilton Nos. C-170699 and C-170700, 2019-

Ohio-2985, at ¶ 23.

       {¶48} The state contends that Howard was provided with Shuck’s SANE

Report prior to trial, and so was not “ambushed” by Shuck’s testimony and had the




                                             16
                     OHIO FIRST DISTRICT COURT OF APPEALS



opportunity to hire his own expert.     There are three problems with the state’s

contention. First, there is no question that the SANE Report did not include Shuck’s

expert opinions.

       {¶49} Second, we question whether the lack of surprise should be considered

in the harmless-error analysis. In Boaston, the court considered the fact that the

defense was not surprised by the coroner’s testimony when determining whether the

trial court erred in admitting the testimony, but it did not consider the lack of

surprise in its harmless-error analysis. Boaston, Slip Opinion No. 2020-Ohio-1061,

at ¶ 64-70.

       {¶50} Third, even if we do consider that Howard was on notice that Shuck

had observed redness and bruising in Thompson’s throat and mouth, it did not

excuse the state’s failure to provide an expert report that included Shuck’s opinions.

In Boaston, defense counsel met with the coroner-expert witness 19 days before trial

and became aware that the coroner would testify to two opinions not included in the

previously provided expert report: the victim’s time of death and that a belt buckle

was consistent with an abrasion on the victim’s chin. Id. at ¶ 40. Defense counsel

went so far as to suggest to the state that it provide a supplemental expert report

disclosing those opinions, but the state never did. Id. Despite the fact that defense

counsel was not “ambushed” or “surprised” at trial when the coroner testified to

those opinions, the Ohio Supreme Court held that it was error to admit the testimony

because the opinions were not provided in an expert report. Id. at ¶ 59.

       {¶51} For the foregoing reasons, we find that Howard was prejudiced by

Shuck’s “consistent with” testimony, her testimony ruling out illness as a source of




                                             17
                      OHIO FIRST DISTRICT COURT OF APPEALS



the injuries, and her testimony regarding the lack of choke marks on Thompson’s

neck.

        {¶52} In the second prong of the harmless-error analysis, we must determine

whether the inclusion of Shuck’s testimony was not harmless beyond a reasonable

doubt. As in Hall, the fact that the case hinged on a credibility determination

between Howard and Thompson carries great weight. Also, Howard was acquitted of

anal rape and the sexual-motivation specification. This was not a case where the

evidence was so overwhelming that we can say that Shuck’s testimony did not affect

the outcome. See Hall, 1st Dist. Hamilton Nos. C-170699 and C-170700, 2019-Ohio-

2985, at ¶ 24.

        {¶53} Finally, once we excise the offending portions of Shuck’s testimony, we

must determine whether the remaining evidence establishes Howard’s guilt beyond a

reasonable doubt. Once again, that the case depended on who the jury found more

credible, Howard or Thompson, weighs heavily. The admission of Shuck’s expert

testimony “likely colored the jury’s ability to properly weigh the credibility of the

witnesses.”      See Hall at ¶ 25.    The remaining evidence against Howard is

underwhelming. Therefore, we cannot say that it establishes Howard’s guilt beyond

a reasonable doubt.

        {¶54} Having determined that the inclusion of Shuck’s testimony was not

harmless error, and therefore, warrants reversal of the rape conviction, we must now

decide whether the error also requires reversal of the felonious-assault conviction. If

we determine that the error in admitting Shuck’s expert testimony “affected,”

“tainted” or “cast considerable doubt” on the felonious-assault conviction, the

interests of justice require reversal of the felonious-assault conviction. See, e.g.,




                                             18
                     OHIO FIRST DISTRICT COURT OF APPEALS



United States v. Kenney, 911 F.2d 315, 319 (9th Cir.1990) (giving of an improper jury

instruction on elements of mail fraud necessitated reversal of mail fraud conviction,

but did not require reversal of the remaining convictions for Travel Act violations

and conspiracy; mail fraud did not support either conviction nor were those

convictions affected by the defective instruction); United States v. Kaplan, 470 F.2d

100, 103 (7th Cir.1972) (holding that error required reversal of defendant’s

conviction on one count, but not on the remaining counts because they were not

“tainted” by the error); United States v. Robinson, 545 F.2d 301, 308 (2d Cir.1976)

(holding that because the erroneous jury charge on one count cast “considerable

doubt” on the validity of the remaining count of conviction, “the interests of justice”

require a new trial on that count).

       {¶55} The crux of the felonious-assault case was whether Thompson knew,

prior to the sexual act, that Howard was HIV positive.         Howard testified that

Thompson knew that he was HIV positive, and that they even discussed his diagnosis

while they were sitting in the living room on the day in question. Howard also

testified that he “posted” on his social media accounts that he was HIV positive, and

that generally he was open about his diagnosis. Thompson testified that Howard

never told him that he was HIV positive, and that he was not aware of that fact until

he came to court.

       {¶56} If the jury believed that Howard lied about not orally raping

Thompson, then it would stand to reason that they may have believed that he lied

about telling Thompson that he was HIV positive. Since Shuck’s testimony bolstered

Thompson’s credibility, and credibility was crucial to the outcome of the felonious-

assault charge, we find that Shuck’s testimony affected, tainted, and cast




                                             19
                       OHIO FIRST DISTRICT COURT OF APPEALS



considerable doubt on the felonious-assault conviction. In the interests of justice,

the second assignment of error is sustained as to both the rape and felonious-assault

convictions.

                                       Conclusion


       {¶57} Howard’s sixth assignment of error is overruled.                  His second

assignment of error is sustained. The remaining assignments of error are rendered

moot by our disposition of the second assignment of error, and therefore, we do not

address them. The judgment of the trial court is reversed, and the cause is remanded

for a new trial.

                                                Judgment reversed and cause remanded.


ZAYAS, P.J., and MYERS, J., concur.


Please note:


The court has recorded its own entry on the date of the release of this opinion.




                                                20